                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


CHADWICK L. MILLER, Pro Se,                    )       Case No. 1: 20 CV 48
                                               )
       Plaintiff                               )
                                               )       JUDGE SOLOMON OLIVER, JR.
       v.                                      )
                                               )
FIDELITY INVESTMENTS,                          )
                                               )       MEMORANDUM OF OPINION
       Defendant                               )       AND ORDER



       Pro se Plaintiff Chadwick L. Miller has filed a Complaint in this action against Fidelity

Investments. (Doc. No. 1.) He has filed a motion to proceed in forma pauperis (Doc. No. 2.)

       That motion is denied. Plaintiff has abused the privilege of proceeding in forma pauperis

and is now barred from proceeding in forma pauperis. See Miller v. Holmes Cty. Sheriff

Department, No. 5: 20 CV 225 (N.D. Ohio Mar. 23, 2020); Miller v. Mt. Eaton Police Department,

No. 5: 19 CV 2618 (N.D. Ohio Mr. 23, 2020); Miller v. U.S. Marshal Service, No. 5: 19 CV 2648

(N.D. Ohio Mar. 13, 2020).

       Further, there is no reason to allow Plaintiff the opportunity to proceed with this case by

paying the filing fee, as his Complaint on its face is “totally implausible, attenuated, unsubstantial,

frivolous, [and] devoid of merit” and therefore subject to dismissal for lack of subject-matter

jurisdiction under Apple v. Glenn, 183 F.3d 477, 479 (6th Cir. 1999).

       Accordingly, this action is dismissed for lack of subject-matter jurisdiction pursuant to the
Court’s authority established in Apple v. Glenn. The court further certifies that an appeal from this

decision could not be taken in good faith. 28 U.S.C. § 1915(a)(3).

       IT IS SO ORDERED.


                                              /s/ Solomon Oliver, Jr.
                                              SOLOMON OLIVER, JR.
                                              UNITED STATES DISTRICT JUDGE
Dated: March 24, 2020




                                                 2
